Citation Nr: 1743789	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include schizoaffective disorder. 

2.  Entitlement to an evaluation in excess of 10 percent prior to May 15, 2008, and after December 1, 2008, for chronic left knee strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1994 to November 1997.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, as well as an August 2010 rating decision issued by the VA RO in Louisville, Kentucky.

The Veteran testified at a June 2012 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In September 2012, the Board remanded both issues herein for further development.  

In February 2016, the Board denied, in pertinent part, the claim for entitlement to an increased rating for the chronic left knee strain.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).

In October 2016, the Court granted a Joint Motion for Partial Remand, which vacated and remanded only the part of the Board's February 2016 decision that denied the claim for entitlement to an increased rating for the chronic left knee strain.

In November 2016, the Board remanded, in pertinent part, the claim for entitlement to service connection for an acquired psychiatric disability other than PTSD for further development.  

In April 2017, the Board remanded both issues herein for further development.  Regarding the left knee strain, the Board requested an examination that complied with the Correia holding.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  Regarding the acquired psychiatric disorder other than PTSD, the Board requested a new VA examination and opinion regarding nature and etiology.  For the reasons discussed below, the Board finds that the AOJ has not substantially complied with these directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to a total disability rating based upon unemployability (TDIU) was raised by the record in a July 2008 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an evaluation in excess of 10 percent prior to May 15, 2008, and after December 1, 2008, for chronic left knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In a May 2017 Statement, the Veteran requested to withdraw his appeal for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder.


CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of the appeal for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
In a May 2017 Statement, the Veteran requested to withdraw his appeal for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder.  The Veteran may withdraw an appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder, is dismissed. 


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.  

The Board finds the May 2017 VA examination inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As previously mentioned, in the April 2017 remand, the Board requested an examination that complied with the Correia holding.  See Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.  Although the May 2017 VA examination is Correia-compliant, the Board finds that it may not be based on accurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

First, the examiner did not identify or discuss any right knee pain or conditions associated with the left knee diagnoses.  The Board highlights that the Veteran is service-connected at 10 percent for a right knee condition, effective August 28, 2009.  See May 2016 Rating Decision.  The Board found that the right knee condition was secondary to the chronic left knee strain and the RO assigned a 10 percent rating due to painful motion of the knee.  Id; 38 C.F.R. § 4.59.  The Board is unclear why the May 2017 VA examiner did not incorporate these facts into his opinion.  

Second, the examiner indicated that the Veteran had no history of lateral instability.  The Board highlights that the Veteran is service-connected at 10 percent for left knee instability, effective December 1, 2008, and at 10 percent for right knee instability, effective August 28, 2009.  See May 2016 Rating Decision.  The RO assigned a 10 percent rating for both due to evidence of slight instability.  Id.  The Board is unclear why the May 2017 VA examiner did not incorporate these facts into his opinion. 

Additionally, the Board finds that further medical opinion is needed to determine whether an evaluation in excess of 10 percent prior to May 15, 2008, and after December 1, 2008, for chronic left knee strain is warranted.  As discussed in the October 2016 Court remand, the Board must consider whether a 20 percent rating is warranted under Diagnostic Code 5258 for "[c]artilage, semilunar, dislocated, with frequent episodes of 'locking,' pain, and effusion into the join."  See October 2016 Joint Motion for Partial Remand; 38 C.F.R. § 4.71(a).  The Court directed the Board to: (1) first decide whether the Veteran's semilunar cartilage is dislocated or removed; and (2) if so, whether this cartilage dislocation or removal is accompanied by episodes of locking, pain, and effusion into the joint and whether they are frequent.  Id.  The Court pointed to specific treatment records that should be analyzed in connection to this determination.  See October 2016 Joint Motion for Remand.  However, the May 2017 VA examiner never discussed the nature of the Veteran's cartilage or the specific treatment records identified by the Court.  

As such, based on the aforementioned reasons, the Board must regrettably remand this claim again, to ensure full and accurate development of the pertinent record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion regarding: 

(a)  the inconsistencies between the May 2017 examination and the May 2016 Rating Decision, as discussed above; 

(b)  whether the left knee semilunar cartilage is dislocated or removed; 

(c)  if (b), then whether the left knee semilunar cartilage dislocation or removal is accompanied by episodes of locking, pain, and effusion into the joint; and   

(d)  if (c), then whether the episodes of locking, pain, and effusion into the joint are frequent.

Regarding (b), the medical opinion must include discussion of all of the following treatment records identified by the Court in its October 2016 Joint Motion for Remand (as well as any other pertinent record identified by the examiner):

(i)  May 2007 MRI (finding "a lesser degree of medical compartment chondromalacia with partial thickness cartilage loss"); 

(ii)  May 2007 VA examination (diagnosing chondromalacia of the left knee, severe in the lateral joint space compartment); and 

(iii)  September 2008 VA examination and May 2008 surgery consult (both indicating that the Veteran underwent a left knee arthroscopic surgery that removed a "loose body" in May 2008).

Regarding (c) for locking, the medical opinion must include discussion of all of the following treatment records identified by the Court in its October 2016 Joint Motion for Remand (as well as any other pertinent record identified by the examiner):

(i)  November 15, 2006, VA treatment record (indicating that the Veteran "complain[ed] of locking and popping more so in the left knee"); and

(ii)  June 2009 VA examination (indicating that the Veteran had "daily or more often" left knee locking episodes).

Regarding (c) for pain, the medical opinion must include discussion of all of the following treatment records identified by the Court in its October 2016 Joint Motion for Remand (as well as any other pertinent record identified by the examiner):

(i)  May 2007 VA examination (indicating that, when the Veteran was evaluated in the orthopedic clinic on April 16, 2002, he mentioned having left knee pain since 1996); and

(ii)  June 2009 VA examination (indicating that the Veteran had "daily or more often" left knee locking episodes).

Regarding (c) for effusions into the joint, the medical opinion must include discussion of the following treatment record identified by the Court in its October 2016 Joint Motion for Remand (as well as any other pertinent record identified by the examiner):  June 2009 VA examination (indicating that the Veteran had "repeated" left knee effusions).

An adequate opinion must include consideration of the Veteran's lay statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any conclusions cannot be rendered without resorting to mere speculation, rationale must still be provided. 

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


